PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/747,251
Filing Date: 24 Jan 2018
Appellant(s): Czermak et al.



__________________
Rebecca M. Greendyke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 6, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Boara et al. (EP 1 700 830) in view of Lázár et al. (WO 2013/061104) and Schwertfeger et al. (6,699,808). 
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boara et al. (EP 1 700 830) in view of Lázár et al. (WO 2013/061104) and Schwertfeger et al. (6,699,808) as applied to claim 1 above, and further in view of Caldwell (5,206,189). 
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boara et al. (EP 1 700 830) in view of Lázár et al. (WO 2013/061104) and Schwertfeger et al. (6,699,808) as applied to claim 1 above, and further in view of Moffett et al. (6,060,523).
(2) Response to Argument
I. Claims 1-4, 6-12, 14, and 15 are patentable over the combination of Boara, Lázár, and Schwertfeger.
	Please note the Applicant recognizes dependent claims 3-4, 6-12 and 14-15 were rejected under the rejection of claim 1, despite the typographical error in the final 
A. Schwertfeger fails to disclose “degassing the pre-sol” and “after degassing the pre-sol” obtaining a sol by adding an aqueous base, as recited in claim 1.
 Applicant argues Schwertfeger discloses a dispersion and not a pre-sol, wherein the dispersion has a high solids content of amorphous SiO2 particles and does not ever become solubilized (page 8 of brief).  First, a pre-sol is not a defined term in the art. Applicant has claimed a pre-sol is produced by mixing product flow A and product flow B, as recited in claim 1.  Product flow A comprises at least partial hydrolysis of a silicon alkoxide with mineral acid. Hydrolysis of a silicon alkoxide results in generating colloidal silica particles within a liquid medium. Thus, product flow A comprises a dispersion of silica particles. Product flow B comprises an aqueous silicic acid dispersion, which is a dispersion of silica (see paragraph [0051] of the PGPub). When product A and product B are combined to make the pre-sol of claim 1, the pre-sol essentially comprises of a dispersion of silica particles. Schwertfeger teaches mixing silica particles with alcohol, water, acid, or mixtures thereof to form a silica dispersion (col. 3 lines 22-51). More importantly, Schwertfeger teaches degassing the dispersion before and/or during and/or after the dispersion procedure (col. 5 lines 51-54).  Thus, even though Schwertfeger teaches producing a dispersion in a different manner, Schwertfeger teaches the degassing of a dispersion of silica particles, and since the pre-sol of Boara essentially comprises a dispersion of silica, it would be obvious to apply a degassing step to the pre-sol. Also, Schwertfeger teaches degassing the dispersion prior to a step of adding a 
Applicant also argues Schwertfeger’s dispersion does not contain a silicon alkoxide or any other polymerizable monomer, such that the addition of a base in Schwertfeger cannot create a sol. Although Schwertfeger was not relied upon to teach the production of product flows A and B, Schwertfeger does suggest the acid can be silicic acid added to water (col. 3 lines 45-48). Adding silicic acid to water produces a silica oligomer, which undergoes gelation when treated with a base.  Thus, Schwertfeger does suggest producing a sol. 
Furthermore, Applicant acknowledges Boara teaches step (a), the production of product flow A, step (b), the production of product flow B, step (c)(i), the mixing of A and B to form a pre-sol, and step (d), the addition of a base (top of page 9).  Boara teaches the pre-sol comprises of a homogeneously dispersed liquid and a stable colloidal suspension ([0066]) and/or a homogeneous dispersion ([0069]). In other words, the pre-sol of Boara also comprises a dispersion of silica particles. Thus, it would be obvious to apply the degassing step of Schwertfeger of a silica dispersion to the very specify stage of the sol-gel process of Boara, such as to the pre-sol of Boara, as the pre-sol also comprises of a dispersion of silica and Schwertfeger teaches degassing before the addition of a base.
	B. One of ordinary skill in the art would not look to Schwertfeger to modify the sol-gel process of Boara.
2 bodies. Boara teaches the sol gel process produces an aerogel ([0132]), which is a porous amorphous shaped SiO2 body, prior to consolidating into the glass monolith ([0134]-[0135]). Schwertfeger also teaches a subsequent step of consolidating the porous amorphous shaped SiO2 body in to glass body (col. 9 lines 49-51). Thus, the processes do not produce very different results.
	Applicant also argues Schwertfeger criticizes the sol-gel process. As discussed above, Boara teaches producing a dispersion of silica particles (through a sol-gel process) and Schwertfeger teaches degassing the silica dispersion to remove gas inclusions, such as air, to provide for a homogeneous dispersion. Boara expresses a need to ensure a homogeneous pre-sol ([0069]), with no bubbles formed in the glass monolith ([0081]). Thus, it would be applicable to apply the degassing step of Schwertfeger in a known sol-gel process that comprises silica dispersions.
	C. Lázár expressly teaches degassing at a different step.
  	Applicant argues Lázár teaches degassing after the addition of an aqueous base. As discussed, Lázár was referenced to teach a continuous process and not for the degassing step. Schwertfeger was used to teach the degassing step, which is already addressed above. 
II. Claim 5 is patentable over the combination of Boara, Lázár, Schwertfeger, and Caldwell.
	Applicant did not present any arguments under this section.
III. Claim 13 is patentable over the combination of Boara, Lázár, Schwertfeger, and Moffett.
	Applicant did not present any arguments under this section
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741   

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.